Frankenthaler, J.
This is a motion by the committee of creditors, acting under the plan of reorganization of Union Guarantee and Mortgage Company, on notice to the Superintendent of Insurance, as liquidator of the company, to the Mortgage Commission of the State of New York and to all the creditors and stockholders of the company for an order (a) approving a contract entered into between the committee and the liquidator, (b) directing the liquidator, in accordance with the terms of said contract, to transfer to “ the New Company ” the assets of Union Guarantee and Mortgage Company, (c) declaring the consents of the assenting creditors and stockholders to have been duly filed, and (d) approv*607ing the steps taken or to be taken by the committee and the liquidator for the purpose of consummating the plan of reorganization.
By an order dated June 2, 1937, this court confirmed a referee’s report approving a plan of reorganization for the Union Guarantee and Mortgage Company. A brief summary of the main features of the plan is to be found in the opinion handed down by the court. (Matter of Union Guarantee & Mortgage Co., 161 Misc. 882.) The plan provided that, after receiving the court’s approval, it was to become operative “ if, upon proper application made by the committee to the court, the court shall approve the proposed action of the committee in declaring the plan operative, and in addition shall be satisfied that (a) all secured creditors have consented to the provisions of section 5 hereof [the two-year extension previously referred to], (b) persons holding at least seventy-five per cent of the presently outstanding guarantees of the old company have consented to the plan, and (c) the holders of seventy-five per cent of the stock of the old company have consented to the plan.”
By order dated September 28, 1937, this court approved the action of the committee in declaring the plan operative. The work of securing consents has proved so successful that the plan now has “ the almost unanimous support of all creditors and stockholders.” Over ninety-nine per cent of the holders of presently outstanding guaranties have consented and over ninety per cent of the stockholders have likewise approved, in addition to which the committee has been assured that these percentages will in a short time be materially increased by the execution of further consents. The consents of secured creditors to the two-year extension provision referred to in section 5 of the plan have also been obtained.
The essential purpose of the present application is to approve an agreement recently entered into by the committee with the Superintendent of Insurance as liquidator of the company, which provides for the transfer of the assets to the new company to be formed under the plan. The Superintendent joins in the committee’s request for approval, and has filed a separate petition for that relief. Counsel for the Mortgage Commission has likewise joined in the prayer that the petition be granted, saying- “ To those of us who have been actually engaged in the last nearly two years in an effort to salvage what we can of this guarantee situation, this is a rather significant event. It marks what is to all intents and purposes’’^ culmination of the effort to complete a reorganization in the first of the several companies that are now under your Honor’s jurisdiction.”
No one has raised a dissenting voice.
The motion is accordingly granted. Settle order.